DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2004/0118891 to Esqueda in view of US Patent 2,319,747 to Osborne, US Published Application 2002/0113102 to Klamm and US Published Application 2012/0286011 to Wegener.
Regarding claim 1, Esqueda discloses a hat securing backpack (i.e. capable of securing a hat) comprising: a middle backpack section (middle section of backpack) comprising one or more storage compartments (main large storage compartment); a front backpack section (front of backpack) comprising one or more shoulder straps (84, 86); a rear backpack section (rear portion of backpack) on the side of the middle backpack section opposite the front backpack section; a backpack top (top portion of the backpack); a backpack bottom (bottom portion of the backpack); and a hat securing strap system (Figs. 8-9) connected to the backpack top (if the top ¼ of the backpack is considered the top, then the system is connected to the top) and the backpack bottom (if the bottom ¼ of the backpack is considered the bottom, then the system is connected to the bottom) and extending over the rear backpack section (Fig. 1), wherein the hat securing strap system comprises a bottom section (bottom portion of securing system) 
Regarding claim 4, the combination from claim 1 discloses wherein the top section of the hat securing strap system comprises a buckle (top is secured with a buckle, similar to the buckles 76, 80 in Esqueda).
Regarding claim 5, the combination from claim 1 discloses wherein a storage pouch (41 – Klamm) configured to contain the hat securing strap system is incorporated into the backpack bottom (Klamm – Fig. 4).
Regarding claim 6, the combination from claim 1 discloses wherein the opening between the two or more parallel straps is configured to contain the crown of a hat (Osborne Figs. 1, 2).
Regarding claims 7-8, the combination from claim 1 fails to disclose an adjustable top and bottom section.  However, Wegener discloses adjustable-length 
Regarding claim 9, the combination from claim 1 discloses wherein the bottom section of the hat securing strap system is detachable from the storage pouch (via snap buckles like 76, 80 in Esqueda).  It is also noted that it would have been obvious to one of ordinary skill to have made the hat holder completely detachable (as taught by Osborne – Col. 3, lines 43-45) because it would allow for easy cleaning and replacement as necessary.
Regarding claim 10, the combination from claim 1 discloses wherein the top section of the hat securing device comprises a male buckle section (a buckle like 80 (Esqueda) would be used on the hat securing device) and the backpack top comprises a female buckle section (a female buckle like 76 (Esqueda) would be used on the top of the backpack) configured to receive the female buckle section.  Any necessary reversal of the male/female buckle parts would have been obvious because it only requires a mere reversal of the essential working parts of a device, which involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 13, the combination from claim 1 discloses wherein the storage pouch comprises a zippered opening (Klamm – para. 0020).
Claim 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esqueda, Osborne, Klamm and Wegener, further in view of US Patent 6,290,114 to Berberian.

Regarding claim 3, the combination from claim 2 discloses wherein the rear backpack section comprises a rain flap (the cover (112 – Berberian) would provide some measure of protection from the rain).  
Regarding claim 11, the combination from claim 2 discloses wherein the cover comprises at least one cover buckle (204 - Berberian) connected to the cover.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esqueda, Osborne, Klamm and Wegener, further in view of US Published Application 2004/0099704 to Zion.
Regarding claim 12, the combination from claim 1 fails to disclose the top backpack section comprising a rain flap.  However, Zion discloses a backpack with a deployable flap (32) on the top section.  It would have been obvious to one of ordinary skill to have included a deployable flap in the combination to provide protection for the user’s head, as taught by Zion.  In the combination, the flap is capable of providing a measure of rain protection for either the user’s head or for the backpack.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
As to applicant’s argument that Esqueda is not directly secured only at the top and bottom as claimed (page 7), see the rejection above, which explains how Esqueda and Osborne result in this configuration and also applies Klamm and Wegener to further disclose this feature.
As to applicant’s argument that Osborne is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Osborne’s vehicle hat holder is reasonably pertinent to the problem of how to hold a hat on a backpack.
As to applicant’s argument that the rejection fails to point to where the rain flap is in Zion (page 11), the rejection notes that 32 in Zion is the flap and it would provide some measure of rain protection for the user or the backpack.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734